Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 20, 2015

                                       No. 04-15-00607-CV

                            Robert SHEPPARD and Debra McKenna,
                                        Appellants

                                                 v.

                                         Mary BURNEY,
                                            Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 15552C
                           Honorable Susan Harris, Judge Presiding


                                          ORDER
        On November 16, 2015, the court reporter notified this Court that the record is due on
November 23, 2015; however, appellant has failed to provide proper notice to the reporter to
prepare the record for appeal and has failed to pay or make arrangements to pay the reporter’s
fee for preparing the record.

        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that appellant has provided proper notice to the court reporter to prepare
the record. Appellant must also provide proper notice that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter=s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
only consider those issues or points raised in appellant=s brief that do not require a reporter=s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court